Determination of respondent State Office of Temporary and Disability Assistance dated June 14, 1999, which, after a fair hearing, affirmed the discontinuation of petitioner’s homemaker’s services by respondent City Administration for Children’s Services, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Louise Gruner Gans], entered July 12, 2000), dismissed, without costs. That part of July 12, 2000 order which dismissed the proceeding as against respondent City Human Resources Administration unanimously affirmed, without costs.
The challenged determination was properly based on substantial evidence that petitioner had misused the homemaker services that were being provided to her, and not cooperated with respondent City agency in the provision of those services by making constant demands on the homemakers to do housekeeping chores, and by refusing to accept housekeeping services as an alternative. No basis exists to disturb respondent’s findings of credibility. We have considered and rejected petitioner’s various due process arguments. Concur — Tom, J.P., Sullivan, Rosenberger, Wallach and Buckley, JJ.